DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5,9,11,14,15,17,18,21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goblet (FR 2792305 A1; translation is attached and referred to herein) in view of McClellan (US 20150210531 A1) and Graham (AU 776390 B2).
 	For claim 1, Goblet teaches a composite saddle tree (translation: “According to one embodiment, the materials of the one-piece part are chosen from the group comprising polyamide fibers in plies, composite materials in plies such as materials comprising a matrix, for example metallic or polymeric, and reinforcing fibers, for example glass or carbon fibers, or the like”) comprising: a saddle tree core (2,13) comprised of a first material (any one of the materials as listed above), the saddle tree core comprising a least two depressions (22,2A,22B,22C,27,31); at least two accessory engagement members (any one of members that goes inside the depression such as refs. 3,24,25,26,28,29,30) disposed in the at least two depressions , each of the at least two accessory engagement members comprised of a second material (material used to make these parts); and a reinforcing material covering an outer surface of the saddle tree core and each of the at least two accessory engagement members (translation: 
	However, Goblet is silent about the second material being denser than the first material. 
McClellan teaches a composite saddle tree made out of rigid foam (para. 0030). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the tree of Goblet out of a rigid foam as taught by McClellan, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (foam material is notoriously well-known in the art to be used for saddle tree).  In re Leshin, 125 USPQ 416.	
	Graham teaches a saddle tree comprising engagement members (22,25,27,30) that is made out of metal, which is conventional. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the engagement members of Goblet out of metal as taught by Graham, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (metal is notoriously well-known in the art to be used for engagement members to attach accessories to the saddle tree).  In re Leshin, 125 USPQ 416.
The combination of Goblet as modified by McClellan and Graham would result in the second material (metal) being denser than the first material (rigid foam).

	For claim 3, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein the second material is one or more of wood, metal (Graham teaches metal as stated above), thermosetting polymer, or thermoplastic polymer.  
	For claim 4, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein the reinforcing material covers the outer surface of the saddle tree core such that a first portion of the reinforcing material forms a proximate layer in direct contact with the outer surface (the reinforcement of Goblet as stated in the above), and a second portion of the reinforcing material forms an outer layer in direct contact with the proximate layer (the other reinforcement such as panels 4 and quarters 10 that cover the tree and engagement members as shown in fig. 18 of Goblet).  
	For claim 5, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein the reinforcing material further comprises at least one additional portion (can be any portion such as panels 4 and quarters 10 of Goblet), the at least one additional portion forming at least one partial layer in direct contact with the outer layer. 
	For claim 9, Goblet teaches a composite saddle tree comprising: a saddle tree core comprised of a first material (translation: “According to one embodiment, the 
	However, Goblet is silent about the second material (material used to make these parts) that is denser or stronger than the first material. 
McClellan teaches a composite saddle tree made out of rigid foam (para. 0030). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the tree of Goblet out of a rigid foam as taught by McClellan, since it has been held to be within the general skill of a worker 
	Graham teaches a saddle tree comprising engagement members (22,25,27,30) that is made out of metal, which is conventional. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the engagement members of Goblet out of metal as taught by Graham, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (metal is notoriously well-known in the art to be used for engagement members to attach accessories to the saddle tree).  In re Leshin, 125 USPQ 416.
The combination of Goblet as modified by McClellan and Graham would result in the second material (metal) being denser than the first material (rigid foam).
	For claim 11, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein the bar further comprises a first end (fig. 3 of Goblet, end where ref. 3 is located inside the depression 22) and a second end (fig. 3 of Goblet, can be the end where ref. 22C or 27 is located) , the at least one depression is disposed at the first end and/or the second end of the bar, the pommel is disposed at the first end of the bar, and the cantle is disposed at the second end of the bar (fig. 3 of Goblet).  
	For claim 14, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein the first 
	For claim 15, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein the second material is one or more of wood, metal (Graham teaches metal as stated above), thermosetting polymer, and thermoplastic polymer.  
	For claim 17, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein the reinforcing material covers the outer surface of the saddle tree core such that a first portion of the reinforcing material forms a proximate layer in direct contact with the outer surface of the saddle tree core (the reinforcement of Goblet as stated in the above), and a second portion of the reinforcing material forms an outer layer in direct contact with the proximate layer (the other reinforcement such as panels 4 and quarters 10 that cover the tree and engagement members as shown in fig. 18 of Goblet).
	For claim 18, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein the reinforcing material further comprises at least one additional portion (can be any portion such as panels 4 and quarters 10 of Goblet), the at least one additional portion forming at least one partial layer in direct contact with the outer layer.  
	For claim 21, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein at least one accessory engagement member is located on a right side of the saddle tree core, and at least one accessory engagement member is located on a left side of the saddle tree 
	For claim 22, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein at least a portion of the pommel or cantle separates the first accessory engagement member and the second accessory engagement member (fig. 3 of Goblet, the pommel and cantle run in the middle or center, thus, separating the accessory engagement members on the left and right sides).  
	For claim 23, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein the saddle tree core further comprises: a third depression (any one of 22,2A,22B,22C,27,31) and a fourth depression (any one of 22,2A,22B,22C,27,31); a third accessory engagement member (any one of members that goes inside the depression such as refs. 3,24,25,26,28,29,30) disposed in the third depression and a fourth accessory engagement member (any one of members that goes inside the depression such as refs. 3,24,25,26,28,29,30) disposed in the fourth depression; wherein: the first and second accessory engagement members separated by at least a portion of the pommel (fig. 3 of Goblet, the pommel and cantle run in the middle or center, thus, separating the accessory engagement members on the left and right sides); and the third and fourth accessory engagement members separated by at least a portion of the cantle (fig. 3 of Goblet, the pommel and cantle run in the middle or center, thus, separating the accessory engagement members on the left and right sides).

Claims 6,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Goblet as modified by McClellan and Graham as applied to claim 1 above, and further in view of Coffin (US 20020174631 A1).
For claims 6 & 19, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above but is silent about wherein the reinforcing material comprises fibers aligned in a weave or braid and the reinforcing material forms a2Application No. 16/857,317 Atty. Dkt. No.: ELC20-02plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship.  
Coffin teaches a saddle tree comprising a reinforcing material comprises fibers aligned in a weave or braid (para. 0022,0026) and the reinforcing material forms a2Application No. 16/857,317 Atty. Dkt. No.: ELC20-02plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship (para. 0022,0026 and fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fibers of Goblet as modified by McClellan and Graham be aligned in a weave or braid and the reinforcing material forms a2Application No. 16/857,317 Atty. Dkt. No.: ELC20-02plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship as taught by Coffin in order to make the material stronger or maximize strength (as taught by Coffin). 
For claim 20, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above but is silent about wherein the reinforcing material forms a plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship. 
In addition to the above, Coffin teaches wherein the reinforcing material forms a plurality of layers such that the fibers of each alternating layer are aligned in an angled .
Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goblet as modified by McClellan and Graham as applied to claim 1 above, and further in view of Kahlbetzer (US 20160159637 A1).
For claim 8, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above but is silent about wherein the reinforcing material is one or more of fiberglass, aramid fiber, or carbon fiber and is contained in a matrix of one or more of epoxy, vinyl ester, or polyester.  
Kahlbetzer teaches a saddle tree comprising a reinforcing material is one or more of carbon fibers being contained in a matrix of one or more of epoxy, vinyl ester, or polyester (para. 0006-0008,0013,0015).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet as modified by McClellan and Graham be contained in a matrix of one or more of epoxy, vinyl ester, or polyester as taught by Kahlbetzer in order to make the material stronger or maximize strength and to provide high stability (as taught by Kahlbetzer).  	
For claim 16, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above but is silent about wherein the reinforcing 
	Kahlbetzer teaches a saddle tree comprising a reinforcing material is one or more of carbon fibers being contained in a matrix of one or more of epoxy, vinyl ester, or polyester (para. 0006-0008,0013,0015).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet as modified by McClellan and Graham be contained in a matrix of one or more of epoxy, vinyl ester, or polyester as taught by Kahlbetzer in order to make the material stronger or maximize strength and to provide high stability (as taught by Kahlbetzer).  
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goblet as modified by McClellan and Graham as applied to claim 9 above, and further in view of Nankivell (US 3780494 A).
 	For claim 13, Goblet as modified by McClellan and Graham teaches the composite saddle tree as described above, and further teaches wherein the pommel comprises a first pommel member (14,18, left side), a second pommel member (14,18, right side), and a horn (11), but is silent about the horn comprised of the second material or a third material that is denser than the first material.  
	Nankivell teaches a saddle comprising a horn (22) comprising a metal material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the horn of Goblet as modified by McClellan and Graham out of metal material as taught by Nankivell, since it has been held to be within the general skill of a worker in the art to select a known material on the 
The combination of Goblet as modified by McClellan, Graham and Nankivell would result in the horn comprised of the second material or a third material that is denser than the first material (because the horn is metal which is denser than the first material of foam as taught by McClellan).
  Response to Arguments
Applicant’s arguments with respect to claims 1-6,8,9,11,13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Son T Nguyen/           Primary Examiner, Art Unit 3643